  Case 18-11832         Doc 40     Filed 12/04/18 Entered 12/04/18 13:24:03              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-11832
         SHARMAYNE E HARRINGTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/23/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-11832        Doc 40       Filed 12/04/18 Entered 12/04/18 13:24:03                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $1,454.52
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $1,454.52


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,384.70
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $69.82
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,454.52

Attorney fees paid and disclosed by debtor:                  $190.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA                  Unsecured           0.00           NA              NA            0.00       0.00
BUREAUS INVESTMENT GROUP #15     Unsecured           0.00        534.98          534.98           0.00       0.00
CARMAX AUTO FINANCE              Secured       14,125.00     18,332.07        14,125.00           0.00       0.00
CARMAX AUTO FINANCE              Unsecured      3,915.00            NA              NA            0.00       0.00
CHASE CARD MEMBER SERVICE        Unsecured         332.56           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         400.00      4,574.74        4,574.74           0.00       0.00
CMS                              Unsecured      1,875.44            NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         560.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         544.16        560.62          560.62           0.00       0.00
CREDIT UNION 1                   Unsecured           0.00           NA              NA            0.00       0.00
CREDIT UNION 1                   Unsecured           0.00           NA              NA            0.00       0.00
CREDIT UNION 1                   Unsecured           0.00           NA              NA            0.00       0.00
CREDIT UNION 1                   Unsecured           0.00           NA              NA            0.00       0.00
FORD MOTOR CREDIT CO             Unsecured           0.00           NA              NA            0.00       0.00
GENERAL REVENUE CORP             Unsecured         863.00           NA              NA            0.00       0.00
GENERAL REVENUE CORP             Unsecured         691.16           NA              NA            0.00       0.00
M3 Financial Services            Unsecured          20.00           NA              NA            0.00       0.00
MIDLAND FUNDING                  Unsecured         374.00           NA              NA            0.00       0.00
MIDLAND FUNDING                  Unsecured      1,182.00         949.77          949.77           0.00       0.00
MIDLAND FUNDING                  Unsecured         451.00           NA              NA            0.00       0.00
MIDLAND FUNDING                  Unsecured           0.00        451.17          451.17           0.00       0.00
MIDLAND FUNDING                  Unsecured           0.00        374.01          374.01           0.00       0.00
NICOR GAS                        Unsecured          32.53           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         850.00        850.42          850.42           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         431.00        431.06          431.06           0.00       0.00
SBA                              Secured        9,049.00            NA              NA            0.00       0.00
SMALL BUSINESS ADMINISTRATION    Secured       20,760.72     21,398.62             0.00           0.00       0.00
SMALL BUSINESS ADMINISTRATION    Unsecured            NA       9,087.58       30,486.20           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-11832        Doc 40        Filed 12/04/18 Entered 12/04/18 13:24:03                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal       Int.
Name                                  Class   Scheduled      Asserted      Allowed         Paid          Paid
THE BUREAUS INC                   Unsecured         534.00           NA           NA             0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      4,025.00       4,812.41     4,812.41            0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured         741.00           NA           NA             0.00        0.00
US SMALL BUSINESS ADMIN           Unsecured            NA       9,087.58     9,087.58            0.00        0.00
VW CREDIT                         Unsecured           0.00      9,820.05     9,820.05            0.00        0.00
WELLS FARGO BANK NA               Unsecured     44,479.72            NA           NA             0.00        0.00
WELLS FARGO BANK NA               Secured              NA     20,785.40     20,785.40            0.00        0.00
WELLS FARGO BANK NA               Secured      117,000.00    125,532.75    146,318.15            0.00        0.00
WEST SUBURBAN MEDICAL CENTER      Unsecured         362.00        465.80       465.80            0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                  $146,318.15                  $0.00               $0.00
      Mortgage Arrearage                                 $20,785.40                  $0.00               $0.00
      Debt Secured by Vehicle                            $14,125.00                  $0.00               $0.00
      All Other Secured                                       $0.00                  $0.00               $0.00
TOTAL SECURED:                                          $181,228.55                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                      $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                              $63,398.81                  $0.00               $0.00


Disbursements:

       Expenses of Administration                               $1,454.52
       Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                            $1,454.52




UST Form 101-13-FR-S (09/01/2009)
  Case 18-11832         Doc 40      Filed 12/04/18 Entered 12/04/18 13:24:03                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
